Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 33 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eusemann et al (2012/0010479).
Eusemann et al disclose a method of treating tissue comprising ablating target tissue and monitoring a progress of the ablating by viewing in real-time an image of the target tissue to monitor blood perfusion of the target tissue.  See, for example, the Abstract and paragraphs [0007] and [0016].
Regarding claim 22, Eusemann et al disclose determining an initial blood perfusion level of the target tissue (para. [0014]), and then monitoring a progress of ablation by viewing in real-time an image of the perfusion of the target tissue relative to the initial blood perfusion (para. [0016], for example).  Regarding claim 33, Eusemann discloses the use of real-time ultrasound images to monitor perfusion (para. [0018], [0036], and [0041]).  Regarding claims 36-38, Eusemann et al disclose the use of an RF ablation needle inserted into tissue (para. [0007] and [0035]).  Regarding claim 39, the RF needle may be inserted into a tumor (para. [0035]).  Regarding claim 40, Eusemann .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eusemann et al (‘479) in view of the teaching of Chang et al (2013/0085497).
	Eusemann et al disclose monitoring blood perfusion levels in real time during an RF ablation procedure to monitor the progress of the ablation, but fails to expressly disclose the comparison of an initial perfusion level with a real-time perfusion level to determine if the perfusion level is below a threshold.
	Chang et al disclose an analogous device and method for ablating tissue, the method including the steps of ablating tissue and monitoring blood flow (i.e. perfusion) to determine the progress of the ablation.  See, for example, Abstract.  In particular, Chang et al specifically teach that it is known to determine when the blood flow is below a threshold (para. [0006] and [0027], for example) to indicate the coagulation of tissue and cease delivery of energy.  It is noted that Chang et al determine an initial blood flow amount, so any amount determined for the threshold would be relative to the initial amount.  Regarding claim 24, Chang et al specifically disclose halting the ablation procedure one the threshold is met (para. [0005]).  

	Regarding claim 25, the specific level of perfusion for the threshold amount is deemed to be within the purview of the skilled artisan.  That is, one of ordinary skill in the art would obviously be capable of determining what relative perfusion rate would suffice as an indication of coagulation/ablation for any particular procedure/tissue.  Regarding claims 26 and 27, Chang et al disclose the use of real-time Doppler ultrasound for determining blood perfusion (para. [0027]).

Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Eusemann et al (‘479) in view of the teaching of Grossman (2016/0249878).
Eusemann et al fail to specifically disclose the fixing of the position of the imaging source relative to the target tissue as recited in claim 28.  Grossman, however, teaches providing a fixed position for an imaging source in relation to  target tissue in order to perform real-time imaging of a needle device.  See, for example, paragraphs [0022], [0024] and [0035].
To have provided the Eusemann et al method with a fixed imaging source to determine perfusion relative to a needle device would have been an obvious consideration for one of ordinary skill in the art, particularly given the Grossman reference which teaches the use of a fixed imaging system to provide real-time imaging of a needle device.
.  

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Eusemann et al (‘479) in view of the teaching of Larson et al (2011/0098564).
Eusemann et al disclose the use of ultrasound to image the perfusion of tissue, but fails to expressly disclose the use of Doppler ultrasound for that purpose.
Larson et al provide an analogous device that provides imaging of the perfusion of tissue during treatment, and specifically teach the use of Doppler ultrasound imaging to view perfusion of tissue.  See, for example, paragraphs [0044] and [0061].
To have provided the Eusemann et al device with a Doppler ultrasound imaging means to view blood flow during the procedure would have been an obvious alternative imaging modality for one of ordinary skill in the art since Larson et al fairly teach of such an imaging means to view blood flow during a medical procedure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van der Weide et al (9,119,649) discloses another system and method that uses real-time imaging of perfusion data to control the delivery of ablation energy to tissue.  Savage et al (5,979,453) disclose another system that uses Doppler imaging to view perfusion to treat fibroids with RF energy.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           December 7, 2021